Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  “The wireless power transmission system of claim 30” should be “The wireless power transmission system of claim 19”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bell et al. (US 10,153,653).
Regarding claim 1, Bell discloses a wireless power transmitter [302@fig. 3] comprising: a location estimator [col. 10, lines 7-10 (a location estimator is required to locate the receiver)] to estimate a location of a client device relative to the wireless power transmitter [col. 10, lines 7-10]; a phase adjuster [col. 10, lines 15-38 (a phase adjuster is required to adjust the phase)] to compute, based on the estimate of the location of the client device, a phase distribution of a power transmission [col. 10, lines 15-38]; an adaptively-phased antenna array [306 @ fig. 3] to send the power transmission with the phase distribution calculated by the phase adjuster [col. 14, lines 28-60]; and a communications component [312 @ fig. 3] to receive a power request signal from the client device, wherein the location estimator and the phase adjuster: iteratively estimate the location and compute the phase distribution according 
Regarding claim 2, Bell further discloses wherein the communications component is further configured to receive a feedback signal from the client device [col. 9, line 61 through col. 10, line 10; fig. 5, step 503[Wingdings font/0xE0]step 509, col. 17, line 34 through col. 18, line 11, col. 19, lines 5-16].  
Regarding claim 3, Bell further discloses comprising a scanning module to cause the adaptively-phased antenna array scanning through space with electromagnetic waves [col. 9, line 61 to col. 22, line 6].  
Regarding claim 4, Bell further discloses comprising an antenna aperture [306 @ fig. 3] and wherein the location estimator uses responses from the scanning module to determine the location of the client device relative to the antenna aperture [Col. 21, lines 16 to 32].  
Regarding claim 5, Bell further discloses wherein the communications component includes a Bluetooth receiver and the power request signal is transmitted from the client device using Bluetooth and identifies a specific amount of power requested by the client device [Col. 8, lines 43 to 51, Col. 9, line 61 to Col. 10, line 10, and Col. 19, lines 5-16].  
Regarding claim 6, Bell further discloses wherein the location estimator identifies a distance and an angle of the client device relative to an aperture of the 
Regarding claim 7, Bell further discloses comprising: a feedback module to compute, based on the feedback signal, a varying phase distribution Col. 10, line 15 to Col. 11 line 24, Col. 14, lines 28-60].  
Regarding claim 8, Bell further discloses wherein the feedback signal includes power received at the client device, velocity of the client device, or acceleration of the client device [Col. 12, lines 24 to 36) (“motion” including velocity and acceleration].  
Regarding claim 9, Bell further discloses comprising a mapping module to create a map of a local environment of the wireless power transmitter [Col. 21, line 32 to Column 22, line 43].  
Regarding claim 10, Bell discloses a method of operating a wireless power transmitter [302 @ fig. 3], the method comprising: estimating a location of a client device relative to the wireless power transmitter [Col. 10, lines 7 to 10 (a location estimator is required to locate the receiver)]; computing, based on the estimate of the location of the client device, a phase distribution of a power transmission [Col. 10, lines 15 to 38 (a phase adjuster is required to adjust the phase)]; sending, via an adaptively-phased antenna array, the power transmission with the computed phase distribution [Col. 14, lines 28-60]; and receiving a power request signal from the client device, the method further comprising: iteratively estimating the location and computing the phase distribution according to received power request signals indicating the client device 
Regarding claim 11, Bell further discloses wherein receiving the power request signal from the client device comprises receiving the power request signal initiated by the client device that includes power data and movement data indicating one or more of acceleration or velocity of the client device [col. 9, line 61 through col. 10, line 10; fig. 5, step 503[Wingdings font/0xE0]step 509, col. 17, line 34 through col. 18, line 11, col. 19, lines 5-16].  
Regarding claim 12, Bell further discloses comprising: scanning through space with electromagnetic waves from the adaptively-phased antenna array [Col. 21, line 66 to Col. 22, line 6).  
Regarding claim 13, Bell further discloses comprising: determining the location of the client device relative to an antenna aperture using results of the scanning [Col. 21, lines 16 to 32].  
Regarding claim 14, Bell further discloses wherein the power request signal is initiated by the client device using Bluetooth and identifies an amount of power requested by the client device [Col. 8, lines 43 to 51, Col. 9, line 61 to Col. 10, line 10), Col. 19, lines 5 to 16].  
Regarding claim 15, Bell further discloses, wherein estimating the location of the client device further comprises identifying a distance and an angle of the client device relative to an aperture of the wireless power transmitter [Fig. 3, pocket of energy 104 (aperture) cover multiple devices) (Col. 10, lines 7 to 10) (in order to form a pocket 
Regarding claim 16, Bell further discloses comprising: receiving a feedback signal from the client device; and computing, based on the feedback signal, a varying phase distribution [Col. 10, line 15 to Col. 11, line 24), Col. 14, lines 28 to 60].  
Regarding claim 17, Bell further discloses wherein the feedback signal includes one or more of an indication of power received at the client device, velocity of the client device, and acceleration of the client device [Col. 12, lines 24 to 36 (“motion” including velocity and acceleration].  
Regarding claim 18, Bell further discloses further comprising: creating a map of a local environment associated with the wireless power transmitter [Col. 21, line 32 to Col. 22, line 43].  
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 10/153,653), in view of Deluca (US 2012/0274154).
Regarding claim 19, Bell discloses a wireless power transmission system [302 @ fig. 3] comprising: an adaptively-phased antenna array [306] having multiple radio frequency (RF) transmitters [Col. 7, lines 6-33, Col. 13, lines 5 to line 14]; a communications component [312 @ fig. 3]; and control circuitry [micro-controller 310 @ fig. 3] configured to : estimate a location of a client device relative to the wireless power transmission system [Col. 10, lines 7 to 10) (a location estimator is required to locate the receiver]; compute, based on the estimate of the location of the client device, a phase distribution of a power transmission [Col. 10, lines 15 to 38 (a phase adjuster is required to adjust the phase)]; direct the adaptively-phased antenna array to send the power transmission with the computed phase distribution [Col. 14, lines 28 to 60 (capable of adjusting the phase is an indication of adaptive phase)]; and receive, via the communications component, a power request signal from the client device, the control circuitry further configured to: iteratively estimate the location and compute the phase distribution according to received power request signals indicating the client device requires increased power from the power transmission [Col. 13, line 45 to Col. 15, line 9]; or maintain the power transmission based on a current estimated location and 
Bell does not explicitly disclose antenna array having multiple radio frequency (RF) transceivers.
Deluca teaches antenna array having multiple radio frequency (RF) transceivers [see fig. 2, par 0019].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Deluca into that of Bell in order to provide more efficient and reliable in wireless power transfer system.
 Regarding claim 20, the combination including Bell further discloses wherein the control circuitry is further configured to: scanning through space with electromagnetic waves from the adaptively-phased antenna array [Col. 21, line 66 to Col. 22, line 6]; and determining the location of the client device relative to an antenna aperture using results of the scanning [Col. 21, lines 16 to 32].
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN T VU/Primary Examiner, Art Unit 2836